DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the previous Office action dependent claims 10 and 20 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response applicants have amended claims 1 and 20 to include the limitations of claims 8-10 and 18-20, respectively.
Regarding claims 1, 11, and their dependent thereof, the prior of record, specifically Casselgren (US 2020/0017083) and Pavek et al. (US 2017/0315229) discloses transmitting one or more radio frequency (RF) beams at a road surface; receiving RF reflections of the one or more transmitted RF beams at two or more receive channels; determining a road surface condition based on a Doppler signature of the received RF reflections; performing Frequency Fourier Transform (FFT) processing of the RF reflections on each of the two or more receive channels; determining range, Doppler, phase difference and magnitude based on the FFT processing.
However, none of the prior art cited alone or in combination provides the motivation to teach determining angle and azimuth of the RF reflections based on the phase difference; filtering the received RF reflections to remove those RF reflections that originate outside the FoV; determining a Doppler speed from the filtered RF reflections; generating a normalized Doppler signal that is a function of the Doppler speed and a vehicle speed; generating first and second histograms of the normalized Doppler signal; wherein the first histogram comprises data received from the RF reflections originating from a near region of the road surface and the second histogram comprising data from the RF reflections originating from a far region of the road surface; and determining the road surface condition based a quality factor (Q-factor) of each histogram.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648